COFFEY, Circuit Judge,
concurring.
This case has been the subject of two reported opinions from our Court. See, Van Patten v. Endicott, 489 F.3d 827 (7th Cir.2007), rev’d, Wright v. Van Patten, — U.S. -, 128 S.Ct. 743, 169 L.Ed.2d 583 (2008); Van Patten v. Deppisch, 434 F.3d 1038 (7th Cir.2006). A complete history will not be repeated here.
Earlier this year, in Wright v. Van Patten, - U.S. -, 128 S.Ct. 743, 169 L.Ed.2d 583 (2008), the Supreme court determined that the correct authority for reviewing Van Patten’s ineffective assistance of counsel claim that he was denied his Sixth Amendment right, vis-a-vis, the use of a telephone in accepting his guilty plea during the proceedings in the Circuit Court for Shawano County, is Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), Wisconsin. See, Wright v. Van Patten, — U.S. -, 128 S.Ct. 743, 169 L.Ed.2d 583 (2008) (per curiam). Further, the Court held that the state court proceeding did not result in a decision that was contrary to or an unreasonable application of clearly established Federal Law, as determined by the Supreme Court of the United States, 28 U.S.C., § 2254(d)(1).
The Supreme Court also reversed our judgment in Van Patten v. Endicott, 489 F.3d 827 (7th Cir.2007), rev’d, Wright v. Van Patten, — U.S. -, 128 S.Ct. 743, 169 L.Ed.2d 583 (2008) and remanded the case to this court to comply with the Court’s order.